DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsutani (US 4,875,485)
With respect to claim 1, Matsutani discloses an MRI apparatus comprising (see Figures 1 and 2): a current-driven magnet configured to generate a magnetic field that predominantly determines a magnetic resonance frequency (see magnets #19 and #20 in Figure 1 and in Figure 2 see power source #8 connected to magnets hence considered as current-driven magnets); a detector configured to detect a position of an object to be imaged in a movable state in the magnetic field (Columns 4-5, lines 61-68 and 1-26 disclosing positioning detecting apparatus #31 and #33 in Figure 1 to detect the position of the movable magnets); and control circuitry configured to set an imaging region of the object depending on a motion of the object by controlling a drive current of the current-driven magnet based on the detected position of the object (see controller #14 in Figure 2).  
With respect to claim 2, Matsutani discloses the current-driven magnet is composed of at least one coil unit; the at least one coil unit is housed in a flat plate-shaped housing (see Figure 1, having magnets #19 and #20 in housing #21 and #25 respectively); and the object is positioned away from the flat plate-shaped housing in a central axis direction of the current-driven magnet, when being imaged (see patient #1 with object/region to be examined in space #18).   

    PNG
    media_image1.png
    205
    361
    media_image1.png
    Greyscale
With respect to claim 3, Matsutani discloses the current-driven magnet is composed of at least one coil unit; the at least one coil unit is housed in a cylindrical housing (see Figure 1, ring magnets #19 and #20 considered as cylindric due to the ring-shape housed in housing #21 and #25 respectively); at least one of both end faces of the cylindrical housing is open (see Figure 1 wherein the ring structures have openings on both faces as numbered by the examiner herein as A and B); and the object is positioned in an internal space of the cylindrical housing or positioned away from the cylindrical housing in a central axis direction of the current-driven magnet, when being imaged (see Figure 1, patient #1 positioned away from the cylindrical housing in a central axis direction of the current-driven magnet).    
With respect to claims 4 and 5, Matsutani discloses the at least one coil unit is disposed in such a manner that respective coil surfaces of each of the at least one coil unit is perpendicular to a central axis of the current-driven magnet (see Figure 1); and the imaging region is set to be movable along a direction of the central axis of the current-driven magnet (Abstract).   
With respect to claims 6 and 7, Matsutani discloses the at least one coil unit includes planar coils having two or more coil surfaces (see Figure 1, ring magnets #19 and #20), the two or more coil surfaces are disposed to be inclined with each other (Abstract showing moving magnets in arbitrary manner considered as any manner including inclined with respect to each other, see also col. 6, lines 46-67 and col. 7, lines 1-5); and the imaging region is set to be independently movable in three directions including a central axis direction of the current-driven magnet, a first direction perpendicular to the central axis direction, and a second direction perpendicular to both of the central axis direction and the first direction (Abstract; Column 7, lines 6-17).  
With respect to claim 8, Matsutani discloses the detector includes a camera configured to detect a position of a marker that is attached to the object, or a marker that is attached to a radio frequency (RF) coil mounted on the object (see Figure 2, disclosing different magnet position detecting apparatus #33-#37 in X, Y and Z directions using elements #32 and #34 considered as markers as seen in Figure 1).  
With respect to claim 9, Matsutani discloses the detector includes a sensor configured to detect the position of the object (see Figure 2, disclosing different magnet position detecting apparatus #33-#38 in X, Y and Z directions using elements #32 and #34 considered as markers as seen in Figure1).  
With respect to claim 10, Matsutani discloses the detector includes a position detection circuit configured to detect the position of the object based on a magnetic resonance signal emitted from the object (see Figure 2 disclosing a bed position detecting apparatus #38).  
With respect to claim 11, Matsutani discloses the control circuitry is configured to set the imaging region of the object in accordance with the motion of the object based on a database in which spatial distribution of the magnetic field and the driving current are associated with each other, the database being obtained in advance of imaging of the object (Columns 6-7, lines 9-67 and 1-17 respectively).  
With respect to claim 12-15, Matsutani discloses the control circuitry is configured to calculate the drive current in real time based on a position of the imaging region to be set (Column 9, lines 18-31).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR devices with movable magnets and movable region of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/            Primary Examiner, Art Unit 2858